DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed April 2, 2021.  In the applicant’s reply; claims 1 and 3-4 were amended, claim 2 was cancelled, and claims 5-8 were newly added.  Claims 1, 2-8 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on July 31, 2019, is in compliance with the provisions of 37 CFR 1.97 and 1.98(a)(3) and MPEP 609.04(a)(III) and a translation was provided for cited reference of KR 10-1018960.  Accordingly, the information disclosure statement is being considered by the examiner. H This reference was considered by the examiner and an updated copy of the information disclosure statement is attached.

Response to Arguments
Applicants' amendments filed on April 2, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on January 6, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Paik et al. (US PGPub US 20170046839, hereby referred to as “Paik”), and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 2 is canceled by the applicants. 
Claims 1, 3-8 (now renumbered as 1-7 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the apparatus of Claim 4 or the method Claim 8, which specifically comprises the following features in combination with other recited limitations:
- A method for calculating abdominal disease diagnosis information based on a medical image, the method comprising: - 
- receiving a medical image obtained by photographing an abdominal region of a patient to detect a plurality of analysis candidate regions, 
- preprocessing the medical image by equalizing pixel values in the medical image; 
- and setting at least one of the plurality of analysis candidate regions as a region of interest (ROI)  to input an ROI selection value; 
- extracting the ROI; 
- calculating a nodule grade based on surface unevenness of the ROI, the calculating comprising: 
- selecting and storing a part of the contour lines of the ROI as an analysis criterion line;
- generating a polynomial curve-fitting line corresponding to the analysis criterion line through a regression analysis method; 
- superimposing the analysis criterion line and the polynomial curve-fitting line on each other; 
- corresponding points of the analysis criterion line and the polynomial curve-fitting line in one-to-one relationship to calculate a distance therebetween defining a nth order polynomial expression corresponding to the analysis criterion line, 
- calculating the polynomial order in which the square sum of errors between the analysis criterion line and the polynomial curve-fitting line is minimized and selecting the calculated polynomial order (m) as an order of the curve-fitting line, 
- calculating a distance average value between the analysis criterion line and the polynomial curve-fitting line corresponding to the contour line data about a nodule- concerned region and a curve fitting according to the polynomial expression, 
- and calculating the nodule grade on the basis of the distance average value; calculating a cellular heterogeneity coefficient based on pixel homogeneity of the ROI; 
- and predicting and outputting an abdominal disease value based on the nodule grade and the cellular heterogeneity coefficient
These limitations and their equivalents are recited in independent claims 1, 4 and 8, making these claims allowable subject matter. Likewise claims 3 and 5-7 are dependent upon claim 1. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well.
 
	Some closely related prior art references are listed previously: Paik et al. (US PGPub US 20170046839, hereby referred to as “Paik”), Malecki et al., (US PGPub 20120083005, hereby referred to as “Malecki”), and the references cited in form PTO-1449.  None of the references teach the methods recited in claims 1 or 8, or the apparatus recited in claim 4.  Especially, Paik is the most relevant .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

April 24, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662